Citation Nr: 1527070	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-48 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to August 3, 2009 for the grant of service connection for residuals of left ankle fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.


FINDINGS OF FACT

1.  An incomplete application for compensation was received July 31, 2009.

2.  The Veteran's original claim for service connection for residuals of left ankle fracture was received by VA on August 3, 2009.


CONCLUSION OF LAW

The effective date of service connection for residuals of left ankle fracture is July 31, 2009.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was notified in August 2009 regarding the type of evidence necessary to establish his claims.  The Veteran was notified of what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's appeal for an earlier effective date arises from his disagreement with the effective date assigned upon the grant of service connection for the disability at issue.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the August 2009 letter informed the Veteran of the criteria for an effective date.  See Dingess/Hartman, 19 Vet. App. 473 .

Regarding VA's duty to assist, VA obtained available service treatment records, post-service treatment records, and a VA examination report in furtherance of the Veteran's claims.  The Board finds that VA's duty to assist the Veteran with respect to obtaining VA examinations concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

Legal criteria

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a) (West 2014).
The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110 (b) (West 2014). 

For purposes of this paragraph, an original claim is an initial claim filed by a veteran for disability compensation.  38 U.S.C.A. § 5110 (B) (West 2014).
 
The Board notes that the Veteran did not separate from service due to a physical disability.  The Board concludes that 10 U.S.C.A. § 1218 is not applicable.  See McGee v. Peake, 511 F.3d 1352, 1358 (Fed. Cir. 2008).

A specific claim in the form prescribed by the Secretary (or jointly with the Commissioner of Social Security, as prescribed by section 5105 of this title) must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.   Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Analysis- 08/03/09

The record establishes that a partial application for compensation was received on July 31, 2009.  The document did not identify the benefit sought and this does not constitute an informal claim.  Nonetheless, the document was an incomplete application and a complete application was received on August 3, 2009.  Here, we adopt the logic of the court contained in a non-precedential decision Kissinger v. Shinseki.  The effective date is now set as July 31, 2009.

Analysis- 0731/09

Based on a careful review of the record and with particular consideration of the Veteran's contentions, the Board finds that a claim for service connection for the disability at issue was not received by VA prior to July 31, 2009.

The Veteran's claims folder is a repository for claims, evidence, and other communications between VA and the Veteran.  VA rules required that it be constructed and maintained in accordance with VA's standard operating procedures. One of the important purposes of those rules is to help ensure the assignment of accurate effective dates in the event of grants of service connection.  To this end, it is VA's policy and regular practice to date stamp evidence when it is received, and to then incorporate it into the Veteran's claims folder.  The claims folder is not conclusive evidence of a claim being filed or not, but in most cases, it comes very close to it, especially in the absence of irregularities in maintaining it.  

In this case, no irregularities to the claims folder are shown.  Furthermore, the evidence shows that the Veteran was discharged from service in January 1964 and did not file a complete claim for service connected compensation until August 3, 2009.   In fact, no communications mentioned the disability at issue prior to 2009.  

The general rule regarding the effective date of compensation are set in 38 U.S.C.A. § 5110 (a) and (b).  Although there are three exceptions, such are not applicable here.  In this case the appellant separated from service in 1964.  Because he did not file a claim until more than one year after 1964, the exception found at 38 U.S.C.A. § 5110 (b) is not applicable.

The Veteran acknowledged in a July 2010 statement that he waited until 2009 to file a claim.  The Board is sympathetic to the Veteran's genuine belief that he could wait to file a claim for service connection, however, the law does not provide for equitable relief in this situation.  The assignment of an effective date for an award of service connection is specified by statute and regulation.  The Board has no authority to disregard these requirements.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

Since the claim was received more than 1 year following separation from service, the effective date for service connection cannot be any earlier than the date of the incomplete application followed by a complete application.  Accordingly, an effective date prior to such date must be denied.  The preponderance of the evidence is against an effective date prior to July 31, 2009 for the grant of service connection for residuals of left ankle fracture; and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An effective date of July 31, 2009 for service connection for residuals of left ankle fracture is granted.

An effective date prior to July 31, 2009 for the grant of service connection for residuals of left ankle fracture is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


